Name: Commission Regulation (EEC) No 2657/87 of 1 September 1987 derogating from the prohibition on the use of equivalent compensation for durum wheat
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 251 / 14 Official Journal of the European Communities 2. 9 . 87 COMMISSION REGULATION (EEC) No 2657/87 of 1 September 1987 derogating from the prohibition on the use of equivalent compensation for durum wheat Article 2 1 . Customs authorities shall permit the derogation provided for in Article 1 at the request of the person concerned, who shall undertake to meet the requirement provided for in that Article . Such derogation shall be granted for a limited period not exceeding six months. During that period the import goods may be placed under inward processing arrangements or, where prior exportation is used, the compensating products may be exported . This derogation may also be granted in the form of an adjustment to an authorization which has already been issued. 2. Inward processing authorizations granting the dero ­ gation provided for in Article 1 shall also require the holder to provide evidence showing that the processed pasta products have been cleared for home use in the United States of America. That evidence shall be in the form of the original of a 'Certificate for IPR exports of pasta to the USA' herein after referred to as 'Certificate P 1 ', endorsed by the competent customs office in the Community where the export formalities were completed and by the competent authorities in the United States of America. The 'Certificate Pi ', which shall consist of one original and two copies, shall be drawn up on a form correspon ­ ding to the model and provisions contained in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Council Regulation (EEC) No 3677/86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements (2), as last amended by Commission Regulation (EEC) No 2412/87 (3), and in particular Annex IV thereto, Whereas Annex IV to Regulation (EEC) No 3677/86 provides for the possibility of derogations from the prohi ­ bition on the use of equivalent compensation for certain kinds of common and durum wheat ; Whereas for commercial policy reasons provisions should be adopted derogating from the said prohibition in the case of durum wheat where equivalent compensation is used to produce pasta products for export to the United States of America for home use there ; Whereas, pursuant to the provisions of Annex IV to Regulation (EEC) No 3677/86, a group of experts composed of representatives of the Member States was consulted on 13 August 1987 within the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 3 1 . Export declarations relating to pasta products produced under inward processing arrangements with recourse to equivalent compensation as referred to in Article 1 shall state that the products are being exported to the United States of America. The 'Certificate P 1 ' shall be presented when the export declaration is lodged. 2. The customs office which has accepted the export declaration shall endorse Box 9 of both the original and the copies of the 'Certificate P 1 ' shall retain the copy No 2 and return the original and copy No 1 to the person making the declaration . 3 . The original of the 'Certificate P 1 ' endorsed by the competent customs authorities of the United States of America, shall be presented to the customs office in the Community which endorsed it no later than three months after the date on which the export declaration for the pasta products was accepted . Article 1 By way of derogation from the prohibition contained in Annex IV to Regulation (EEC) No 3677/86, equivalent compensation may be used between durum wheat falling within subheading 10.01 B II of the Common Customs Tariff which meets the requirements of Article 9 of the Treaty and imported wheat falling within the same subheading of the Common Customs Tariff, provided it is used to produce pasta products falling within subheadings 19.03 A or B of the Common Customs Tariff and the said products are exported to the United States of America and cleared for home use there . (') OJ No L 188 , 20 . 7 . 1985, p. 1 . (2) OJ No L 351 , 12 . 12 . 1986, p. 1 . (3) OJ No L 219, 8 . 8 . 1987, p. 30 . 2. 9 . 87 Official Journal of the European Communities No L 251 / 15 4. In the event of theft, loss or destruction of the 'Certificate Pi ', the holder of the authorization may ask the customs office which endorsed it for a duplicate to be issued. The duplicate so issued shall bear one of the follo ­ wing indications :  DUPLICADO  DUPLIKAT  DUPLIKAT  ANTirPAOO  DUPLICATE  DUPLICATA  DUPLICATO  DUPLICAAT  SEGUNDA VIA Article 5 Where prior exportation is used in the conditions referred to in Article 1 , acceptance of the declaration placing the durum wheat under the processing arrangements shall be subject to provision of the evidence referred to in Article 2 (2). Article 6 At the end of each month the customs authorities of the Member States shall send the Commission statistical data concerning the quantities of pasta products, broken down by tariff subheading, which have been produced under the inward processing arrangements with recourse to equiva ­ lent compensation and for which 'Certificates P 1 ' have been endorsed during the preceding month by the customs offices where the export formalities were completed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. Article 4 Except where the compensating products are subject to prior exportation, acceptance of the export declaration shall be subject to the lodging of a guarantee of 6 ECU per tonne of durum wheat used in the manufacture of the quantity of pasta products exported . That guarantee shall be forfeited where the evidence referred to in Article 2 (2) is not produced within the period provided for in Article 3 (3). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1987. For the Commission Willy DE CLERCQ Member of the Commission No L 251 / 16 Official Journal of the European Communities 2. 9 . 87 ANNEX Provisions concerning the 'Certificate P 1 ' 1 . The form on which the 'Certificate P 1 is drawn up shall be printed on white paper containing no mechanical pulp, dressed for writing purposes and weighing between 40 and 65 grammes per square metre . 2. The format of the form shall be 210 by 297 millimetres . 3 . The Member States shall arrange for the forms to be printed. Each form shall bear a serial number distin ­ guishing it from all others . 4 . The form shall be printed and completed in English, either typed or by hand ; in the latter case it shall be completed in ink and in capital letters . EUROPEAN COMMUNITY 1 Exporter (Name and full address, including Member State) No 000000 P 1CERTIFICATE FOR IPR EXPORTS OF PASTA TO THE USA ORIGINAL 2 Consignee (Name and full address) 3 Member State of export 4 Country of destination NOTES A. The original and the two copies of this form , boxes 1 to 8 of which must be completed by the exporter, must be logded in support of the export declaration with the competent customs office in the Member State of export . B. The original and copy 1 with the endorsement of the competent customs office in the Community must be presented to the competent customs authorities in the United States of America where the goods are entered for consumption . C. The original with the endorsement of the competent customs authorities in the United States of America must be returned to the customs office in the Community which has accepted the export declaration . 5 Marks and numbers  Number and kind of packages  Description of goods 6 Gross mass (kg) 7 Net mass (kg ) 8 Inward processing authorization 9 ENDORSEMENT BY COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that customs export formalities for the goods shown above have been carried out . Date of acceptance of declaration :Export document : Type : Number : Customs office : Member State : Date : Signature : Stamp : 10 ENDORSEMENT BY COMPETENT CUSTOMS AUTHORITIES IN THE UNITED STATES This is to certify that the goods shown above have been entered for consumption in the United States of America . Place and date : Signature : Stamp : class="page"> EUROPEAN COMMUNITY 1 Exporter (Name and full address, including Member State ) No 000000 P 1CERTIFICATE FOR IPR EXPORTS OF PASTA TO THE USA COPY No 1 2 Consignee (Name and full address ) 3 Member State of export I Country of destination NOTES A. The original and the two copies of this form , boxes 1 to 8 of which must be completed by the exporter, must be logded in support of the export declaration with the competent customs office in the Member State of export . B. The original and copy 1 with the endorsement of the competent customs office in the Community must be presented to the competent customs authorities in the United States of America where the goods are entered for consumption . C. The original with the endorsement of the competent customs authorities in the United States of America must be returned to the customs office in the Community which has accepted the export declaration . 6 Gross mass (kg )5 Marks and numbers  Number and kind of packages  Description of goods 7 Net mass (kg) 8 Inward processing authorization 9 ENDORSEMENT BY COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that customs export formalities for the goods shown above have been carried out . Export document : Type : Number : Date of acceptance of declaration : Customs office : Member State : Date : Signature : Stamp : 10 ENDORSEMENT BY COMPETENT CUSTOMS AUTHORITIES IN THE UNITED STATES This is to certify that the goods shown above have been entered for consumption in the United States of America . Place and date : Signature : Stamp : class="page"> EUROPEAN COMMUNITY 1 Exporter (Name and full address, including Member State) No 000000 P 1CERTIFICATE FOR IPR EXPORTS OF PASTA TO THE USA COPY No 2 2 Consignee (Name and full address) 3 Member State of export 4 Country of destination NOTES A. The original and the two copies of this form, boxes 1 to 8 of which must be completed by the exporter, must be logded in support of the export declaration with the competent customs office in the Member State of export . B. The original and copy 1 with the endorsement of the competent customs office in the Community must be presented to the competent customs authorities in the United States of America where the goods are entered for consumption . C. The original with the endorsement of the competent customs authorities in the United States of America must be returned to the customs office in the Community which has accepted the export declaration . 5 Marks and numbers  Number and kind of packages  Description of goods 6 Gross mass (kg) 7 Net mass (kg ) 8 Inward processing authorization 9 ENDORSEMENT BY COMPETENT CUSTOMS OFFICE IN THE COMMUNITY This is to certify that customs export formalities for the goods shown above have been carried out . Export document : Type : Number : Date of acceptance of declaration : Customs office : Member State : Date : Signature : Stamp : 10 ENDORSEMENT BY COMPETENT CUSTOMS AUTHORITIES IN THE UNITED STATES This is to certify that the goods shown above have been entered for consumption in the United States of America . Place and date : Signature : Stamp :